DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10, line 13: a period should be added after “device”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Claim 11, line 2: “a computing device” should be changed to “the computing device”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Claim 11, line 7: “optical date” should be changed to “optical data”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Claim 11, line 7: “a baseline” should be changed to “the baseline”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Claim 11, line 8: “a threshold” should be changed to “the threshold”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Claim 11, line 11: “cognitive impairment” should be changed to “the cognitive impairment”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  Claim 13, line 2: “a baseline” should be changed to “the baseline”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  Claim 17, line 6: “a data store” should be changed to “the data store”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 14, 15, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the optical data" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the Examiner has interpreted “the optical data” as “optical data”.
Claim 11 recites the limitation "a processor" in line 4. It is unclear whether this is the same processor referred to in claim 10 or a second processor. For examination purposes, the Examiner has interpreted “a processor” as “the processor”.
Claim 14 recites the limitation "the data" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the Examiner has interpreted “the data” as “data”.
Claim 15 recites the limitation "the impairment" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the Examiner has interpreted “the impairment” as “an impairment”.
Claim 18 recites the limitation "the visual information" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the Examiner has interpreted “the visual information” as “visual information”.
Claim 19 recites the limitation "the cognitive impairment" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the Examiner has interpreted “the cognitive impairment” as “a cognitive impairment”.
Claim 19 recites the limitation "the virtual distance" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the Examiner has interpreted “the virtual distance” as “a virtual distance”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 is directed to a system for capturing data associated with a user’s eye, which is a computational algorithm, mental process, or abstract idea. Claim 1 does not include additional elements that integrate the exception into a practical application of the exception or that are sufficient to amount to significantly more than the judicial exception or insignificant extra-solution activity for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019). 
The analysis of claim 1 is as follows:
Step 1: Claim 1 is drawn to a system using a computing device for performing a mental process or abstract idea.
Step 2A - Prong One: Claim 1 recites an abstract idea. In particular, claim 1 recites the following limitations:
[A1] …capture data associated with a person's eyes as the person observes one or more objects moving in a three-dimensional space; [B1] … present information related to the captured data. These elements [A1]-[B1] of claim 1 are drawn to an abstract idea since they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.
Step 2A - Prong Two: Claim 1 recites the following limitations that are beyond the judicial exception: [A2] computing device; [B2] one or more sensors; and [C2] display.
These elements [A2]-[C2] of claim 1 do not integrate the exception into a practical application of the exception. In particular, the elements of [A2]-[C2] are merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f). Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. 
Step 2B: Claim 1 does not recite additional elements that amount to significantly more than the judicial exception itself. In particular, the elements [A2]-[C2] do not qualify as significantly more because these limitations are simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application of the exception and do not amount to significantly more than the above-judicial exception (the abstract idea) or insignificant extra-solution activity. Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome. Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claims 2-9 depend from claim 1, and recite the same abstract idea as claim 1. Furthermore, the claim only contains recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm), with the following exceptions:
Claim 2 recites a processor; and
Claim 9 recites at least one of smart glasses, a virtual reality headset, an augmented reality headset, a smartphone, and a tablet computer.
Each of these claims limitations does not integrate the exception into a practical
application. In particular, the elements of claims 2 and 9 are merely instructions to
implement an abstract idea on a computer, or merely uses a computer as a tool to perform an
abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f).
Also, each of these limitations does not recite additional elements that amount to
significantly more than the judicial exception itself because they are simply appending well-
understood, routine and conventional activities previously known in the industry, specified at a
high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no
more than a generic computer to perform generic computer functions that are well-understood,
routine and conventional activities previously known in the industry (see Electric Power Group,
830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP
Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception
into a practical application and do not amount to significantly more than the above-judicial
exception (the abstract idea). Looking at the limitations of each claim as an ordered combination
in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is
not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves
any other technology. There is no indication that the combination of elements permits
automation of specific tasks that previously could not be automated. There is no indication that
the combination of elements includes a particular solution to a computer-based problem or a
particular way to achieve a desired computer-based outcome. Rather, the collective functions of
the claimed invention merely provides conventional computer implementation, i.e., the computer
is simply a tool to perform the process.
Claims 10-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 10 is directed to a system for capturing data associated with a user’s eye, which is a computational algorithm, mental process, or abstract idea. Claim 10 does not include additional elements that integrate the exception into a practical application of the exception or that are sufficient to amount to significantly more than the judicial exception or insignificant extra-solution activity for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019). 
The analysis of claim 10 is as follows:
Step 1: Claim 10 is drawn to a system using a device for performing a mental process or abstract idea.
Step 2A - Prong One: Claim 10 recites an abstract idea. In particular, claim 10 recites the following limitations:
[A1] …present visual information including one or more objects moving in a three-dimensional space; [B1] … capture data associated with a person's eyes as the person observes the one or more objects; [C1] … compare the captured data to one or more thresholds or to one or more baselines associated with the person to determine a difference, the processor to provide information related to the comparison…. These elements [A1]-[C1] of claim 10 are drawn to an abstract idea since they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.
Step 2A - Prong Two: Claim 10 recites the following limitations that are beyond the judicial exception: [A2] device; [B2] communications interface; [C2] network; [D2] computing device; [E2] display; [F2] one or more sensors; and [G2] processor.
These elements [A2]-[G2] of claim 10 do not integrate the exception into a practical application of the exception. In particular, the elements of [A2]-[G2] are merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f). Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. 
Step 2B: Claim 10 does not recite additional elements that amount to significantly more than the judicial exception itself. In particular, the elements [A2]-[G2] do not qualify as significantly more because these limitations are simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application of the exception and do not amount to significantly more than the above-judicial exception (the abstract idea) or insignificant extra-solution activity. Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome. Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claims 11-15 depend from claim 10, and recite the same abstract idea as claim 10. Furthermore, the claim only contains recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm), with the following exceptions:
Claim 11 recites a memory; and
Claim 12 recites at least one of smart glasses, a virtual reality headset, an augmented reality headset, a smartphone, and a tablet computer.
Each of these claims limitations does not integrate the exception into a practical
application. In particular, the elements of claims 11 and 12 are merely instructions to
implement an abstract idea on a computer, or merely uses a computer as a tool to perform an
abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f).
Also, each of these limitations does not recite additional elements that amount to
significantly more than the judicial exception itself because they are simply appending well-
understood, routine and conventional activities previously known in the industry, specified at a
high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no
more than a generic computer to perform generic computer functions that are well-understood,
routine and conventional activities previously known in the industry (see Electric Power Group,
830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP
Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception
into a practical application and do not amount to significantly more than the above-judicial
exception (the abstract idea). Looking at the limitations of each claim as an ordered combination
in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is
not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves
any other technology. There is no indication that the combination of elements permits
automation of specific tasks that previously could not be automated. There is no indication that
the combination of elements includes a particular solution to a computer-based problem or a
particular way to achieve a desired computer-based outcome. Rather, the collective functions of
the claimed invention merely provides conventional computer implementation, i.e., the computer
is simply a tool to perform the process.
Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 16 is directed to a system for capturing data associated with a user’s eye, which is a computational algorithm, mental process, or abstract idea. Claim 16 does not include additional elements that integrate the exception into a practical application of the exception or that are sufficient to amount to significantly more than the judicial exception or insignificant extra-solution activity for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019). 
The analysis of claim 16 is as follows:
Step 1: Claim 16 is drawn to a system using a computing device for performing a mental process or abstract idea.
Step 2A - Prong One: Claim 16 recites an abstract idea. In particular, claim 16 recites the following limitations:
[A1] … capture data associated with a person's eyes as the person observes one or more objects moving in a three-dimensional space; [B1] … generate information related to the capture data; [C1] … present the generated information. These elements [A1]-[C1] of claim 16 are drawn to an abstract idea since they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.
Step 2A - Prong Two: Claim 16 recites the following limitations that are beyond the judicial exception: [A2] computing device; [B2] one or more sensors; [C2] processor; and [D2] display.
These elements [A2]-[D2] of claim 16 do not integrate the exception into a practical application of the exception. In particular, the elements of [A2]-[D2] are merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f). Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. 
Step 2B: Claim 16 does not recite additional elements that amount to significantly more than the judicial exception itself. In particular, the elements [A2]-[D2] do not qualify as significantly more because these limitations are simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application of the exception and do not amount to significantly more than the above-judicial exception (the abstract idea) or insignificant extra-solution activity. Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome. Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claims 17-20 depend from claim 16, and recite the same abstract idea as claim 16. Furthermore, the claim only contains recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm), with the following exceptions:
Claim 17 recites a communications interface and a communications network or a communications link.
Each of these claims limitations does not integrate the exception into a practical
application. In particular, the elements of claim 17 are merely instructions to
implement an abstract idea on a computer, or merely uses a computer as a tool to perform an
abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f).
Also, each of these limitations does not recite additional elements that amount to
significantly more than the judicial exception itself because they are simply appending well-
understood, routine and conventional activities previously known in the industry, specified at a
high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no
more than a generic computer to perform generic computer functions that are well-understood,
routine and conventional activities previously known in the industry (see Electric Power Group,
830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP
Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception
into a practical application and do not amount to significantly more than the above-judicial
exception (the abstract idea). Looking at the limitations of each claim as an ordered combination
in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is
not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves
any other technology. There is no indication that the combination of elements permits
automation of specific tasks that previously could not be automated. There is no indication that
the combination of elements includes a particular solution to a computer-based problem or a
particular way to achieve a desired computer-based outcome. Rather, the collective functions of
the claimed invention merely provides conventional computer implementation, i.e., the computer
is simply a tool to perform the process.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2017/0365101.
Regarding claim 1, Samec discloses:
A system comprising: a computing device (see abstract and paragraph 0007; display system) comprising: one or more sensors to capture data associated with a person's eyes as the person observes one or more objects moving in a three-dimensional space (paragraphs 0314-0316, 0416-0418, 0770, and 0836 disclose wherein the display system displays three dimensional imagery and tracks and analyzes a user’s eye movements using sensors as the user observes moving objects or images); and a display to present information related to the captured data (paragraphs 0009 and 0019 discloses wherein the display system displays information to collect sensor data).
Regarding claim 2, Samec discloses the system of claim 1 and further discloses:
wherein the computing device further comprises a processor coupled to the one or more sensors and to the display (paragraph 0008 discloses wherein the display system includes one or more processors), the processor to: compare the captured data to one or more baselines associated with the person to determine one or more differences, and determine cognitive impairment of the person based on the one or more differences (paragraphs 0707-0708 disclose wherein the system detects differences between voluntary saccadic movement that occurs in response to a visual stimulus, an instruction or a symbolic cue and reflexive, or involuntary saccadic movement that occurs in response to a peripheral stimulus and determines based on the analyzed differences from the periodically collected data (baseline) whether or not abnormalities are detected that are used to determine an associated neurological condition).
Regarding claim 3, Samec discloses the system of claim 1 and further discloses:
wherein the computing device further comprises a processor coupled to the one or more sensors and to the display (paragraph 0008 discloses wherein the display system includes one or more processors), the processor to: compare the captured data to one or more thresholds to determine one or more differences and determine cognitive impairment of the person based on the one or more differences (paragraphs 0116 and 0870 disclose wherein the system compares the measured reaction or sensed data to a predetermined response (threshold) so as to indicate a particular neurological abnormality and paragraphs 0707-0708 disclose that the detection of abnormalities is used to determine an associated neurological condition).
Regarding claim 4, Samec discloses the system of claim 1 and further discloses:
wherein the computing device comprises a processor to generate an alert when the captured data is indicative of cognitive impairment (paragraph 0493 discloses wherein the system generates an alert providing notification of the identified abnormality).
Regarding claim 5, Samec discloses the system of claim 1 and further discloses:
wherein the display is configured to present visual information including the one or more objects (paragraphs 0418 and 0770 disclose wherein the display system displays three-dimensional imagery including objects for analyzing the subject’s vision). 
Regarding claim 6, Samec discloses the system of claim 1 and further discloses:
wherein the computing device comprises a processor coupled to the one or more sensors and to the display (paragraph 0008 discloses wherein the display system includes one or more processors), the processor to control the display to present visual information including a convergence test and to determine divergence of one or more of the person's eyes as the person observes the one or more objects moving in the three-dimensional space (paragraphs 0418 and 0735 disclose wherein the system measures and performs tests of convergence of the user’s vision using object’s moving through 3D space and determines impairments associated with lack of convergence or divergence in response to the tests).
Regarding claim 7, Samec discloses the system of claim 6 and further discloses:
wherein the processor determines cognitive impairment when a distance at which divergence is determined is greater than one or more of a threshold distance and a baseline distance associated with the person (paragraphs 0431-0433 disclose wherein the system evaluates abnormalities based on divergence of vision at distances characterized using diopters and wherein the system compares the measurement data to a predetermined threshold diopter amount).
Regarding claim 8, Samec discloses the system of claim 1 and further discloses:
wherein the captured data includes one or more of involuntary eye movement data associated with the patient's eyes (paragraphs 0525 and 0707 disclose wherein the system captures data of involuntary eye movement for determining cognitive disorders), rapid eye movement data associated with the patient's eyes, smooth pursuit data associated with the patient's eyes, or pupil reflexes data associated with the patient's eyes.
Regarding claim 9, Samec discloses the system of claim 1 and further discloses:
wherein the computing device comprises at least one of smart glasses, a virtual reality headset, an augmented reality headset (abstract, paragraphs 0008 and 0332), a smartphone, and a tablet computer.
Regarding claim 10, Samec discloses:
A system comprises: a device (display system device) comprising: a communications interface to couple to one of a network and a computing device (paragraph 0474 discloses wherein the device is operatively coupled by communications link 130); a display to present visual information including one or more objects moving in a three-dimensional space (paragraphs 0314-0316, 0416-0418, 0770, and 0836 disclose wherein the display system displays three dimensional imagery and tracks and analyzes a user’s eye movements using sensors as the user observes moving objects or images); one or more sensors to capture data associated with a person's eyes as the person observes the one or more objects (paragraphs 0314-0316, 0416-0418, 0770, and 0836 disclose wherein the display system displays three dimensional imagery and tracks and analyzes a user’s eye movements using sensors as the user observes moving objects or images); and a processor coupled to the communications interface, the display, and the one or more sensors (paragraph 0008 discloses wherein the display system includes one or more processors), the processor to compare the captured data to one or more thresholds (paragraphs 0116 and 0870 disclose wherein the system compares the measured reaction or sensed data to a predetermined response (threshold) so as to indicate a particular neurological abnormality and paragraphs 0707-0708 disclose that the detection of abnormalities is used to determine an associated neurological condition) or to one or more baselines associated with the person to determine a difference (paragraphs 0707-0708 disclose wherein the system detects differences between voluntary saccadic movement that occurs in response to a visual stimulus, an instruction or a symbolic cue and reflexive, or involuntary saccadic movement that occurs in response to a peripheral stimulus and determines based on the analyzed differences from the periodically collected data (baseline) whether or not abnormalities are detected that are used to determine an associated neurological condition), the processor to provide information related to the comparison to one or more of the display or the computing device (paragraphs 0040 disclose wherein the measured data is provided by the device or display).
Regarding claim 11, Samec discloses the system of claim 10 and further discloses:
a computing device (see abstract and paragraph 0007; display system) comprising: an interface to receive the optical data from the device (paragraph 0474 discloses wherein the device is operatively coupled by communications link 130 for sending and receiving the optical based data); a processor (paragraph 0008 discloses wherein the display system includes one or more processors); and a memory to store data and to store processor-readable instructions (paragraph 0008 discloses wherein the system includes computer storage media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform various operations) that cause the processor to: compare the received optical date to one or more of a baseline associated with the person (paragraphs 0707-0708 disclose wherein the system detects differences between voluntary saccadic movement that occurs in response to a visual stimulus, an instruction or a symbolic cue and reflexive, or involuntary saccadic movement that occurs in response to a peripheral stimulus and determines based on the analyzed differences from the periodically collected data (baseline) whether or not abnormalities are detected that are used to determine an associated neurological condition) or a threshold (paragraphs 0116 and 0870 disclose wherein the system compares the measured reaction or sensed data to a predetermined response (threshold) so as to indicate a particular neurological abnormality and paragraphs 0707-0708 disclose that the detection of abnormalities is used to determine an associated neurological condition); determine cognitive impairment of the person based on the comparison; and generate an alert indicative of cognitive impairment (paragraph 0493 discloses wherein the system generates an alert providing notification of the identified abnormality).
Regarding claim 12, Samec discloses the system of claim 10 and further discloses:
wherein the device comprises at least one of smart glasses, a virtual reality headset, an augmented reality headset (abstract, paragraphs 0008 and 0332), a smartphone, and a tablet computer.
Regarding claim 13, Samec discloses the system of claim 10 and further discloses:
wherein the processor: determines a baseline corresponding to the patient, and generates comparative data from one or more repeat tests relative to the determined baseline (paragraphs 0707-0708 disclose wherein the system detects differences between voluntary saccadic movement that occurs in response to a visual stimulus, an instruction or a symbolic cue and reflexive, or involuntary saccadic movement that occurs in response to a peripheral stimulus and determines based on the analyzed differences from the periodically performed (one or more repeat) test to and the resulting collected data (baseline) whether or not abnormalities are detected that are used to determine an associated neurological condition).
Regarding claim 14, Samec discloses the system of claim 10 and further discloses:
wherein: the visual information includes a convergence test that includes a visual representation of an object that appears to move from a distance toward a point that is between the person's eyes (paragraph 0735 discloses wherein the system performs a convergence test wherein the display system is configured to detect impairments in convergence, such that the system evaluates the simultaneous inward movement of the user's eyes when viewing an object that is moved closer to the user's eyes, and wherein the display system presents a stimulus or an image of an object that is projected by the display system (e.g., through a particular depth plane of the waveguide stacks of the display system) such that the image appears to be at a particular distance from the user's eye); and wherein the processor generates the data indicative of a distance of the object when a first ocular angle associated with a first eye diverges from a second ocular angle associated with a second eye of the person's eyes (paragraphs 0418-0420 and  FIGS. 3A-3C disclose that the distance between the object and the eye 210 is represented by, in order of decreasing distance, R1, R2, and R3 and that the light rays become more divergent as distance to the object decreases and curvature increases with decreasing distance between the object and the eye 210 and that the analysis may be applied to both eyes 210 and 220 of the viewer and paragraphs 0423-0431 disclose wherein the system compares the divergence between each of the two eyes).
Regarding claim 15, Samec discloses the system of claim 14 and further discloses:
wherein the processor determines the impairment when the distance is greater than one or more of a threshold distance and a baseline distance associated with the person (paragraphs 0431-0433 disclose wherein the system evaluates abnormalities based on divergence of vision at distances characterized using diopters and wherein the system compares the measurement data to a predetermined threshold diopter amount).
Regarding claim 16, Samec discloses:
A system comprises: a device (display system device) a computing device (paragraph 0474 discloses wherein the device is operatively coupled by communications link 130) comprising: one or more sensors to capture data associated with a person's eyes as the person observes one or more objects moving in a three-dimensional space (paragraphs 0314-0316, 0416-0418, 0770, and 0836 disclose wherein the display system displays three dimensional imagery and tracks and analyzes a user’s eye movements using sensors as the user observes moving objects or images); and a processor coupled to the one or more sensors and configured to generate information related to the capture data (paragraph 0008 discloses wherein the display system includes one or more processors and paragraphs 0116 and 0870 disclose wherein the system compares the measured reaction or sensed capture data to a predetermined response (threshold) so as to indicate a particular neurological abnormality and paragraphs 0707-0708 disclose that the detection of abnormalities is used to determine an associated neurological condition); and a display coupled to the processor and configured to present the generated information (paragraphs 0040 disclose wherein the measured data is provided by the device or display).
Regarding claim 17, Samec discloses the system of claim 16 and further discloses:
further comprising: a communications interface coupled to the processor and configured to communicate with a data store through one or more of a communications network or a communications link (paragraph 0474 discloses wherein the device is operatively coupled by communications link 130 for sending and receiving data); and wherein the processor: determines a baseline corresponding to the patient from a data store, and generates comparative data from the captured data and the baseline, and determines the generated information based on the comparative data (paragraphs 0707-0708 disclose wherein the system detects differences between voluntary saccadic movement that occurs in response to a visual stimulus, an instruction or a symbolic cue and reflexive, or involuntary saccadic movement that occurs in response to a peripheral stimulus and determines based on the analyzed differences from the periodically collected data (baseline) whether or not abnormalities are detected that are used to determine an associated neurological condition).
Regarding claim 18, Samec discloses the system of claim 16 and further discloses:
wherein: the visual information includes a convergence test that includes a visual representation of an object of the one or more objects that appears to move from a distance toward a point that is directly between the person's eyes (paragraph 0735 discloses wherein the system performs a convergence test wherein the display system is configured to detect impairments in convergence, such that the system evaluates the simultaneous inward movement of the user's eyes when viewing an object that is moved closer to the user's eyes, and wherein the display system presents a stimulus or an image of an object that is projected by the display system (e.g., through a particular depth plane of the waveguide stacks of the display system) such that the image appears to be at a particular distance from the user's eye); and wherein the processor determines the generated information based on the distance of the object when a first ocular angle associated with a first eye diverges from a second ocular angle associated with a second eye of the person's eyes (paragraphs 0418-0420 and  FIGS. 3A-3C disclose that the distance between the object and the eye 210 is represented by, in order of decreasing distance, R1, R2, and R3 and that the light rays become more divergent as distance to the object decreases and curvature increases with decreasing distance between the object and the eye 210 and that the analysis may be applied to both eyes 210 and 220 of the viewer and paragraphs 0423-0431 disclose wherein the system compares the divergence between each of the two eyes).
Regarding claim 19, Samec discloses the system of claim 18 and further discloses:
wherein the processor determines the cognitive impairment when the virtual distance is greater than one or more of a threshold distance and a baseline distance associated with the patient (paragraphs 0431-0433 disclose wherein the system evaluates abnormalities based on divergence of vision at distances characterized using diopters and wherein the system compares the measurement data to a predetermined threshold diopter amount).
Regarding claim 20, Samec discloses the system of claim 16 and further discloses:
wherein the captured data includes rapid eye movement data (paragraph 0451 disclose wherein the system captures eye movement, eye pattern movement and blinking pattern movement such that the system captures rapid eye movement data), smooth pursuit data (paragraph 0525 discloses wherein the system evaluates smooth pursuit data), pupil reflexes data (paragraphs 0121, 0124, 0279, and 0451 disclose wherein the system monitors pupil reflexes), convergence data (paragraph 0735 discloses wherein the system measures convergence data), divergence data (paragraphs 0007 and 0420-0421 disclose wherein the system measures divergence data), facial muscle movement data (paragraph 0752 discloses wherein the system measures facial muscles movements about the eye), blood flow data (paragraph 0774 discloses wherein system measures blood flow data), eye shape data (0477 discloses wherein the system monitors the shape of pupils and/or irises of the eyes), and pupil data (paragraph 0451 discloses wherein the system performs pupil monitoring).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792